BRYANT, District Judge.
This is a salvage cause instituted by W. Lee Fontenot, Samuel H. Telle, Franklin Ewell, crew members of the SS Aurora and on behalf of the Master and crew of the SS Aurora based upon services said to have been rendered as salvors to the SS Aurora in bringing her into the Port of New Orleans from her position in the Gulf of Mexico after the vessel had been attacked by a submarine on May 10, 1942. The cause was tried on the oral testimony of Franklin Ewell and the depositions of William Henry Sheldon, Max Grabowsky, Donald A. Matson, Richard A. Ramsey filed in this cause.
Finding of Facts.
1. This cause came on for hearing on the claim of three members of the crew of the Aurora, W. Lee Fontenot, Samuel Telle and Franklin Ewell, based upon service said to have been rendered as salvors to their ship, the SS Aurora, the claim on behalf of the Master and remaining members of the crew of the Aurora having been withdrawn.
2. The Aurora on a voyage to Beaumont, Texas, in ballast in the Gulf of Mexico about 40 miles Southwest of Southwest Pass, Mississippi River, was struck by a torpedo in way of No. 5 and 6 main tanks at 2:30 A.M., May 10, 1942.
3. The Aurora, after being struck by the torpedo as aforesaid, continued on under full speed ahead and an SOS position was sent out and prior to 2:45 A.M. the same morning the wireless operator reported to the bridge that the message had been, acknowledged.
*6084. At about 3:55 A.M. the same morning while the Aurora was proceeding at full speed two more torpedoes, moments apart, struck the Aurora, one in way of No. 4 and one in way of No. 8 main tanks and at about 4:00 A.M. the submarine commenced shelling the Aurora and continued to do so for a period of about 10 minutes.
5. After the second and third torpedoes struck the Aurora as aforesaid, and before any examination of the vessel was had, for the protection of the crew, the lifeboats were ordered lowered and the Master, Officers and crew left the Aurora in two lifeboats and two life rafts, some leaving just prior to and some during the shelling and the Master after the shelling had ceased.
6. The said lifeboats and life rafts remained within a distance of three miles of the Aurora and at daylight grouped themselves together close by the Aurora.
7. The aforesaid shelling of the Aurora caused a fire in the vessel’s forecastle and the vessel thereby remained visible to those in the lifeboats from time of their departure until the vessel became visible in the daylight.
8. Shortly after daylight a plane was sighted overhead signalling that help was on the way.
9. At about 10:00 A.M. two small Navyboats arrived at the scene and they picked up the officers and crew of the SS Aurora and then cruised around the vessel, with the Aurora always in sight until a Navy tug arrived at the scene.
10. The aforesaid fire on the Aurora was then extinguished by the Navy tug crew assisted by the Master and some members of the crew of the Aurora and the vessel taken in tow by the Navy tug.
11. From the time the Master and crew left the Aurora after the second and third torpedoes struck the vessel down to the time of arrival of the Aurora in tow of the Navy tug at the mouth of the Mississippi River the sea was smooth with long swells.
12. The Aurora grounded in the Southwest Pass and later refloated by assistance of the Navy tug and several privately owned tugs with use of the vessel’s engine power, the Aurora’s crew performing services. aboard the vessel in this respect.
13. After the vessel was refloated, she proceeded up the river in tow of tugs with her crew aboard and using her engine power.
14. The Master and some of the members of the crew of the Aurora reboarded the vessel several times prior to the arrival of the aforesaid assistance.
15. There was no final or definite abandonment of the Aurora when the Master and crew left the vessel after the second and third torpedoes hit. They stood close by awaiting expected assistance.
16. The Master did not release the crew from their obligations arising from the shipping articles by his words or action.
17. The Aurora arrived in the Port of New Orleans on May 15, 1942, and the officers and members of the crew were paid off under the Articles up to and including May 20, 1942.
18. The officers and crew received generous wages and war bonuses and performed service to the vessel at the material time in a very praiseworthy mánner.
Conclusions of Law.
There was no complete and final abandonment of the Aurora by the Master, nor release of the crew from their obligations arising from the shipping articles, and I therefore conclude that libelants are not entitled to a salvage award. The libel is therefore dismissed at libelants’ costs.